Third District Court of Appeal
                             State of Florida

                        Opinion filed October 4, 2017.

                             ________________

                              No. 3D16-1917
                        Lower Tribunal No. 15-14888
                            ________________

                Martha Zamora and Odilio P. Fuentes,
                                 Appellants,

                                     vs.

                Tower Hill Prime Insurance Company,
                                  Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Perry &
Neblett, P.A., and David A. Neblett and Jack Wynn, for appellants.

     Methe & Rockenbach, P.A., and Kara Berard Rockenbach (West Palm
Beach), for appellee.


Before LOGUE, LUCK and LINDSEY, JJ.

                       ON CONFESSION OF ERROR

     PER CURIAM.
      Martha Zamora and Odilio P. Fuentes, the plaintiffs below, appeal an order

granting final summary judgment in favor of their insurer, Tower Hill Prime

Insurance Company. Upon Tower Hill’s commendable confession of error, and

because genuine issues of material fact exist as to the amount of the actual cash

value of the insured loss at hand, we reverse the final summary judgment and

remand the case to the trial court for further proceedings. See § 627.7011(3)(a),

Fla. Stat. (2016); Siegel v. Tower Hill Signature Ins. Co., 3D16-1861, at *10-11

(Fla. 3d DCA Aug. 30, 2017); Francis v. Tower Hill Prime Ins. Co., 42 Fla. L.

Weekly D1565 (Fla. 3d DCA July 12, 2017).

      Reversed and remanded.




                                       2